Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments
Applicant's arguments filed 2/4/21 have been fully considered but they are not persuasive.
Applicant first argues that the “cited prior art describes an individual towards a stationary display screen, displaying a predefined movement of an object, whereas the presently disclosed subject matter defines, inter alia, an individual tracking a moving object in a scene (live) area;”
Page 9, lines 16-20 of the prior art disclose that a user follows a stimulus object that is displayed.  This user is in a live area (a doctor’s office for example) and is following the moving object.  A live environment may include predefined movements.  Therefore this reads on the claim limitations.    
Applicant then argues that the “cited prior art describes an individual towards a stationary display screen, hence, lacks any description of an object camera capturing the moving object, let alone, lacks calibration of such object camera with the audience camera capturing the audience;”
This feature is in claim 7 and the cited portions of Krahnstover teach multiple (one example is 8 cameras in par. 20) camera working together to capture images of the potential customers.  Some of the cameras are stationary and some are PTZ camera to focus on individuals gaze and body pose information.  Also the cameras are used to track an individual and therefore calibrated for an area.  
Regarding claim 3, Applicant argues that the prior art teaches “the eye gaze or the general body pose of the individual, whereas the presently disclosed subject matter defines, inter alia, determining the direction of the attention of the individual by estimating based on landmark points on the detected face a head pose of the audience individual, where the head pose indicates of the attention.”
The examiner disagrees, both references teach that eyes are landmark points on a face and can be used to determine an individuals attention.  
The 112 issues are overcome.  
This rejection is made final.  




Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-4, 12-14 and 23-25 are rejected under 35 U.S.C. 102a1 as being anticpated by Nistico (WO 2017/216118).
Regarding claim 1, Nistico discloses a computerized method for determining attention of at least one audience individual, the method comprising: receiving at least one tracked sequence of an individual's attention directions, the at least one tracked sequence being indicative of a direction of attention of the at least one audience individual in each frame of a subset of a first series of frames, the first series of frames being associated with a first time interval (page 9 line 15 to 35);
receiving a motion trajectory of a moving object, the motion trajectory being indicative of a location of the moving object in a scene area each frame of a second subset of a second series of frames, the second series of frames being associated with a second time interval that corresponds to the first time interval (page 10, lines 1-20, the scene area can be the area of the camera FOV); and



	Regarding claim 2, see the rejection of claim 1 and also note that finding an eye gaze also finds a face because the eye is on the face.  Page 26 line 15 to page 27 line 25 also describe capturing data and the correlation between the gaze and the trajectory.  
	Regarding claim 3, see page 29, discloses finding how many gaze points align with the trajectory.
	Regarding claim 4, see page 29, give an attention time measurement that depends on the track of the object through the frames.  
	Regarding claim 12, see the rejection of claim 1 and the equation on page 29.
	Regarding claim 13-14, see page 29 and also the rejection of claim 1.  
	Regarding claim 23-25, see the rejection of claim 1. 


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 5-11 and 15-22 are rejected under 35 U.S.C. 103 as being unpatentable over Nistico in view of Krahnstoever (20130054377).

Krahnstover teachers tracking additional users gaze and pose direction in figure 7 and par. 31.  
It would have been obvious prior to the filing date of the invention to one of ordinary skill in the art to include in Nistico the ability to perform the gaze tracking on more than one user as taught by Krahnstover.  The reason is to allow the system to track many individuals simultaneously.  
Regarding claim 6, see pars. 29-31 of Krahnstover.  Also see par 20 which shows multiple camera area used together for tracking.  Some of the cameras may track groups of people and others may track individuals.  
Regarding claim 7, see pars. 35-37 of Krahnstover which shows tracking the person to determine the gaze angle relative to the camera.  Also see pars. 20 and 29-31 which shows multiple cameras.
Regarding claim 8, see pars. 35-35 of Krahnstover.  Eyes are landmark points on a head.
 Regarding claim 9, see pars. 36 of Krahnstover (face detection).
Regarding claim 10, see pars. 35-38 of Krahnstover, tracking the person after the face is initially detected and continuing the trace the face using PittPatt face detector.  
	Regarding claim 11, see par. 57-58 of Krahnstover which shows assigning a track and removing the track when it does not reach a threshold.  
	Regarding claims 15-16, see par. 32 and 61 of Krahnstover which calculates the users attention level of a group of users.  
	Regarding claim 17, see pars. 29-31 and 38 of Krahnstover.  
	Regarding claim 18, see par. See pars 34 and 37 of Krahnstover.
	Regarding claim 19, see pars. 35-38 of Krahnstover.
	Regarding claims 20-21, see pars. 35-38 and 57-58 of Krahnstover which shows face tracking and and stopping when a threshold is not reached. 
	Regarding claim 22, see par. 35 of Krahnstover which teaches gaze angles.  


Conclusion

Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 




Any inquiry concerning this communication or earlier communications from the examiner should be directed to HADI AKHAVANNIK whose telephone number is (571)272-8622.  The examiner can normally be reached on 9 AM - 5 PM Monday to Friday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kim Vu can be reached on 571-272-3859.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/HADI AKHAVANNIK/Primary Examiner, Art Unit 2666